November 30, 2015

                    No. 03-15-00438-CV




              IN THE COURT OF APPEAL FOR
               THE THIRD JDICAL DISTRICT
                     AUSTIN, TEXAS



                   Vincent Wrencher Sr.
                  Skip Wrencher (Canine)

                         Appellants

                             v.



                       State of Texas
                       City of Austin

                         Appellees




ON APPEAL FROM THE 261st DISTRICT COURT, TRAVIS COUNTY,
                          TEXAS
         TRAIL COURT CAUSE NO C-l-CR-14-100040



                  APPELLANT'S BRIEF
                 VINCENT WRENCHER




                   Respectfully submitted,
                                                      RECE'A-:-
                                                           tVE
                Vincent Wrencher Sr., Pro se
                      1117 Briargate                  NOV 3 0 Z0J5
                   Austin, Texas 78753             K J£FF'y , |
                  vwrencher@yahoo.com
                       512-773-2777
                                No. 03-15-00438-CV




                 IDENTITY OF PARTIES AND COUNSEL




Appellants

      Vincent Wrencher, Pro Se and Skip Wrencher, canine

Appellees
     City of Austin Texas and Travis County, Texas

Witnesses for Appellees
      Animal Control Officer Dave Ackerman
      Christopher Valle
      Natalie Cervantes-Valle


Counsel for Appellees

      City of Austin
      Ms. Lea Downey
      Assistant City Attorney
      700 E. 7th street
      Austin, Texas 78701

     Travis County
     Ms. Ingrid Ellerbee
     Travis County Attorney
      PO Box 1748
      Austin, TX 78767
                             No. 03-15-00438-CV




                        TABLE OF CONTENTS


INDEX OF AUTHORITIES                                       4


STATEMENT OF THE CASE                                      5


ISSUE PRESENTED                                            6

STATEMENT OF FACTS                                         7


SUMMARY OF THE ARGUMENT                                    8


    Argument 1: Inadmissible Evidence                      9

    Argument 2: Lack of Evidence to support Claim          12

    Argument 3: Latches                                    12

    Argument 4: Creditability of the Witness               14

    Argument 5: Skip's interactions within the community   14

    Argument 6: Right to a Fair and Just hearing           16

    Argument 7: Plain text of the statute                  17

    Argument 8: Travis County Motion for New trial         20

PRAYER                                                     22


CERTIFICATE OF SERVICE                                     23

APPENDIX
                                 No. 03-15-00438-CV




                           INDEX OF AUTHORITIES



CASES


United States v. Vest, 116 F.3d 1179,1188 (7th Cir. 1997)   10

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195                19



STATUES AND RULES


Chapter 822 of the Texas Health and Safety                  7,16-20

Federal Rule of Evidence                                    10


Federal Rule of Evidence                                    11


Tex. Civil Prac. & Rem. Code Ann. §51.014(a)                19

Fifth Amendment of U.S. Constitution                        21
                                  No. 03-15-00438-CV




                               NO 03-15-00438-CV




VINCENT WRENCHER SR.,
SKIP WRENCHER (Canine)                        IN THE APPELLATE COURT
Plaintiffs,

VS                                            THIRD JUDICIAL DISTRICT



THE STATE OF TEXAS                            STATE OF TEXAS
Defendant



                             APPELLANT'S BRIEF




TO THE HONORABLE THIRD COURT OF APPEALS:


      Appellant Vincent Wrencher files this brief and would respectfully show this

Honorable Court the following:



                         STATEMENT OF THE CASE


      In this appeal, Appellant asks this Court to reverse the Administrative

hearing ruling and grant Appellant request for a new trail baring any inadmissible

evidence. Appellant has a constitutional right to a fair trial. On March 19, 2014,
                                          5
                                 No. 03-15-00438-CV




an unfair Administrative hearing was held by hearing officer Brad Norton who

allowed inadmissible evidence and testimony. This evidence and testimony

dominated the hearing and its ruling. The relief sought is another hearing with

only relevant evidence and testimony.




                              ISSUE PRESENTED



   1. Did the both the Administrative hearing and the Municipal Court err when
      they ruled that Skip is a dangerous dog when all of the elements of the code
      were not met?

   2. Whether the fact that a previous denied vicious dog claim serve as motive to
      create a fictious biting claim?
   3. Whether the testimony of angry neighbor is enough to sustain a dangerous
      dog claim without any other evidence?
   4. Whether the credibility of this one witness is a factor to be considered?
   5. Did the Administrative hearing officer err when he allow Ms. Valle to testify
      about a dangerous dog when she was not present at the allege biting of Mr.
      Valle and at the incident involving both Appellant's dog and the neighbor's
      dog?
   6. Whether the fact that the Municipal Court barring of Ms. Valle from
      testifying supports Appellant argument that Ms. Testimony and the evidence
      she brought was inadmissible at the Administrative hearing?
   7. Did the Administrative hearing officer err when he consider evidence of a
      fence not involved in the allege incident before the court?
   8. Did the Administrative hearing officer err when he did not adhere to the
      Motion at Limine granted at the start of the hearing?
   9. Did the Administrative hearing offer err when it asked question on the fence
      not involve in the issue before the court and no question on the issue before
      the court?
                                 No. 03-15-00438-CV



   lO.Did the Administrative hearing officer err when it conclude that Skip
      knocked out 10 picket from Appellant response to its question, that Skip
      knock out 1 or 2 picket per year?
   1l.Did the City of Austin Municipal court err when it did not examine the
      effect inadmissible evidence on the previous ruling? In this hearing, the
      Municipal court enforced the Motion in Limine and inadmissible evidence
      was not admitted?

   12.Did the admission of inadmissible evidence in the Administrative hearing
      create a higher burden to overcome in the Municipal Court to overcome for a
      fair and just trial?
   13.Did Travis County err in not hearing the case when it has jurisdiction to hear
      the appeal
   14.Did Travis County err in conduct an ex Parte hearing without notice of the
      hearing given to Appellant?
   15.Whether the delay in an allege biting proved prejudious to the defense of the
      incident?

   16.Whether Dangerous Dog Code is a conciliation code if Vicious Dog Code
      does not apply?




                              STATEMENT OF FACTS



      On March 19, 2014, an Administrated hearing was held by hearing officer

Brad Norton of Austin/Travis County. The hearing was whether Appellant's dog

Skip was a dangerous dog under Chapter 822 of the Texas Health and Safety.

Appellant Vincent Wrencher was presence and gave testimony; Christopher Valle,

Natalie Cervantes-Valle and the city of Austin animal control officer Dave
                                  No. 03-15-00438-CV




Ackerman were presence for the other side and gave testimonies. Evidence was

presented on a fence. The hearing officer ruled that Skip was a dangerous dog.

      On May 9, 2014, City of Austin Municipal Court held a hearing. Appellant

Vincent Wrencher was presence; Christopher Valle, Natalie Cervantes-Valle and

the city of Austin animal control officer Dave Ackerman were presence. Except

for Natalie, all gave testimony. City of Austin Municipal Court confirmed the

ruling of the Administrative hearing.

      On June 12, 2015, the County court at Law No. 8, granted Appellee's

Motion to Strike hearing without notice to Appellant.



                      SUMMARY OF THE ARGUMENT




      The determination of that Administrated hearing was done with inadmissible

evidence and prejudious testimony from a person that was not at the allege

incident. The only issue before that hearing was did an allege attack occurred, but

all the evidence presented was from a denied vicious dog claim between my dog

and their dog and approximate all of the testimony was on that dismissed claim.

The issue that was before the court only came up after their denied vicious dog

claim was dismissed. Appellant will argue that inadmissible evidence was

presented and that evidence had a prejudious effect on the ruling. There is no
                                          8
                                   No. 03-15-00438-CV




evidence to support the allege bite and latches should have precluded the claim

from going forward. Appellant will argue that creditability of the neighbor should

be weigh against the community interactions with Skip. Appellant will argue for a

fair and just new hearing on the plain text of the stature.



                     ARGUMENT 1: Inadmissible Evidence


      Appellant orally requested a Motion in Limine to any evidence from the

previous vicious dog complaint.. The hearing officer granted the motion.

Appellant objected at the beginning of Mrs. Valle's testimony as irrelevant and

outside the issue before the court. Appellant objected to the administrative

officer's question about the fence which Appellant stated that this is an issue

outside the issue of this hearing. At both objections the hearing officer

acknowledged the objections and stated that he is focusing only the issue before

the court between Skip and Mr. Valle. However, he allowed the testimony to

continue on matter not at issue. The administrated officer asked questions not of

the incident before the court, but on the incident with the fence and the other dog.

Against my objection, approximately 95% of all testimony and all of the evidence

presented was on the incident between neighbor's dog and Skip. No evidence was

presented on the allege incident between Mr. Valle and Skip. Mr. Valle did not

present any pictures, his wife did not testify to any injury suffered by her husband.
                                           9
                                    No. 03-15-00438-CV



However Mr. and Ms. Valle presented large amount of testimony about Skip and

their dog, the fence where the incident occurred. The testimony of Mr. Valle stated

that he was bitten but there was not breaking of the skin. He stated that he had a

scratched on his behind, but presented no picture. This was the last mention of the

incident. The rest of the hearing was on the fence and the incident involved their

dog and Skip. It is highly unlike that all of this inadmissible evidence outside the

issue before the hearing did not influenced the decision of the hearing. Therefore a

new hearing is needed where only the issue before the court is allowed.

      Based on Federal Rule of Evidence 103, Appellant claims that an error

occurred when inadmissible evidence was admitted and that evidence affected a


substantial right of the Appellant. The right to a fair trial on the issue is a

fundamental right of all citizens. The Administrative hearing officer granted

Appellant's motion in Limine, but allowed the evidence cited by this motion to be

admitted. During and before the admittance of the inadmissible evidence,

Appellant timely objected to the evidence and stated the grounds for the objection

of relevance and prejudious. The presence of this evidence and the dominance of

the evidence compare to other, proved to be prejudious to the Appellant. The

granting of the Appellant's Motion in Limine and allowing that evidence against

multiple objections is an appeal issue, United States v. Vest, 116 F.3d 1179, 1188

(7th Cir. 1997).
                                           10
                                   No. 03-15-00438-CV



  Several times during the hearing, Appellant objected to the admittance of the

evidence on relevance. The Administrative hearing officer acknowledged the

objects but never required the other party to offer proof sufficient to support

admittance of the facts. The witness never met the Appellant's dog, was not

present at the allege incident, and provided no evidence on the issue before the

court. Nevertheless, this witness was allowed to dominate the hearing and

presented all of the physical evidence this hearing used in its ruling.

  Federal Rule of Evidence 403, the court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudious, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence. In this case, it

can make a fictional biting more likely in claims lacking evidence. This evidence

cannot be the dominate evidence of the hearing used to detennine whether a biting

occur. Allowing this evidence and the amount of the evidence presented served a

prejudious effect on the Appellant and the only cure for this unfair hearing is a new

hearing barring this evidence. The risk of unfair prejudious, confusion of issues

should have been enough to exclude this irrelevant evidence. Irrelevant evidence

is not admissible.




                                          11
                                   No. 03-15-00438-CV




              Argument 2: Lack of evidence supporting the claim

      The reason for this case is a failed vicious dog complaint between

Appellant's dog Skip and a neighbor's dog. Neighbor stated to the Animal Control

officer that Appellant's dog attacked his dog as he pass by my fence. The

feasibility of this story is questionable because the head of Appellant's dog is

bigger than the opening in the fence from the missing picket. The only way two

dogs can be entangled is that neighbor's dog had its head inches from the hole or

inside the hole. Appellant's two dogs bark at any dog that past the back of the

house. Animal Control declined to pursue the vicious dog complaint because

Appellant's dog was within his fence. At the point of the complaint denial,

neighbor disclosed a past incident that Appellant's dog bit him while he was riding

his bike. This is the only evidence presented to sustain a dangerous dog complaint.

There is no picture of a bite, no clothes with hole from a allege bite, no other

witness that could confirm or deny the story of a complaint.



                               Argument 3: Latches

The next point is the date of the allege incident. The ruling of the Administrative

hearing stated that on or about September 15,2013, a Sunday. Where did this day

come from? The Animal Control Department complaint delivered to Appellant did

not mention this day. The testimony presented at the hearing did not cite this day.
                                          12
                                   No. 03-15-00438-CV



As stated it the finding, Appellant never contested the day of the allege incident.

There we no evidence in front of Appellant at the hearing to contest this day. The

first time Appellant heard about this day is in the Administrative hearing order.

This would mean that the allege incident occured within three months of their

vicious dog complaint denial. A point Appellant would have viciously contested at

the hearing.   Appellant have walked his dog over 1000 times in four years. My

children only walk them if Appellant am unable and this has never been a Sunday.

Appellant asked his son about the allege biting; he never saw Skip bit anyone. He

saw Rex, the Beagle and Skip, bark at Mr. Valle while he was riding his bike. Mr.

Valle did not disclose to my son that he was bitten. The first time we heard

anything about a bite was about a year later after a vicious dog complaint was

denied. The delay of an allege bite is strong evidence against the other side claim

and should have been a factor in this case. The allege incident occur over a year

ago prior to the dangerous dog complaint and it only went forward after their

vicious dog complaint was denied.

      The administrated officer stated that laches does not apply. Appellant never

cited the tolling of a statute of limitation. Appellant cited laches because the length

of time between the allege incident and the complaint was prejudious on my

defense of my dog. This delay denied Skip and his owner the opportunity to obtain

evidence that would deny or confirm a biting occurred. This delay is a matter that
                                          13
                                   No. 03-15-00438-CV




should be considered at the new hearing if granted. The Austin Animal Control

complaint is the first time Appellant heard of any alleged biting and a year after the

incident any scratch he had on his behind will be gone.



                     Argument 4: Creditability of the witness

The next point of my appeal is the credibility of only witness to this alleged biting.

No one saw this allege biting. On the allege day of the biting, my twelve year old

son was walking both dogs: Rex, my beagle and Skip my boxer. He lost control of

the dogs for a moment and ran to regain control of the dog. My son never witness

a biting and the first time Appellant heard anything about my dog biting a human

being is at the dangerous dog complaint. This allege biting came forward only

after the vicious dog complaint was denied. The motivation of the testimony

should be assesses at a new hearing that is free of all of the elements of the denied

vicious dog complaint.




              Argument 5: Skip interaction within the community

Skip is a sixty pound boxer with a slender muscular build. He is fast and love to

play. Appellant have had Skip for four years now and in those four year, the only

allege biting occurred to a person who has issue with Appellant's dog. Appellant

has walked both of his dogs every day, with about ten times in this time span
                                          14
                                  No. 03-15-00438-CV




Appellant have asked my son or daughter to walk him when Appellant was unable.

In other word Appellant walked Skip about 99 percent of the time.        Therefore no

one knows my dog better than me and Appellant have watched his interactions

with people from around the neighborhood and other dogs.          In those four years

he has encountered several neighborhood dogs, children playing, joggers, and bike

rider. Most of the time Appellant walk him unleased, and he has never tried to

attack anyone. No other incident of Skip attacking any human being. The only

thing dangerous in Skip is his tail wigging when a neighbor approaches him. He

love to play and he is extremely playful.

      Also, he has never bitten anyone. He has never showed his teeth to anyone.

Skip has several dog friends and neighbors love to pat him. He is a big dog but he

is a friendly dog. Appellant have several neighbors who allow their little girls to

play at my house and they interact with Skip. There are several boys, mostly

friends of my son, love to play with Skip because he is playful and extremely

athletics. There is no way a dog can be walk in my neighbor thousands of times

unleased, play with the neighborhood children be a dangerous dog. This is

fnctional claim and should be judge by his interaction with all of his neighbors, not

just one neighbor he has motive to make up a fictitious biting.




                                            15
                                  No. 03-15-00438-CV




                  Argument 6: Right to a Fair and Just hearing

This administrated hearing was not a fair and just hearing soon after the officer

allowed a witness who was not at the allege incident to testify about incidents

outside the allege incidents before the hearing. Appellant only want a fair and just

hearing for Skip. This is an issue of life and death of my dog that is a good dog

which had an incident with another dog when the other dog put its head near or

inside the hole of my fence. He stated that he was startle when both dogs chase his

bike, he stated that he followed my son to our house, asked to see the tags of the

dogs, stated that at no time he was scared of the dog and that his dog is much

bigger. There was no mention of any biting. Mr. Valle testimony is the only

evident presented on the allege biting. This dangerous dog code is weak if this is

all that is needed to proof a dog is dangerous. The word of a husband backing his

wife conviction that a dog is vicious a year later where no evident of a bite

occurred is presented. Before Appellant turn my dog over to the city of Austin to

destroy, Appellant want a fair and just hearing on the issue. Appellant am a strong

believer of law and applying code fairly but the following definition of dangerous

dogs was not met.




                                          16
                                   No. 03-15-00438-CV




                       Argument 7: Plain text of the statute

(2) "DANGEROUS DOG" MEANS A DOG THAT:

(A) Makes an unprovoked attack on a person that causes bodily injury, and occurs

in a


place other than an enclosure in which the dog was being kept and that was

reasonably

certain to prevent the dog from leaving the enclosure on its' own: or



(B) Commits unprovoked acts in a place other than an enclosure which the dog

was being kept and that reasonably certain to prevent the dogs from leaving the

enclosure on its' own and those acts cause a person to reasonably believe that the

dog will attack and cause bodily injury to a person.



In both of these definition of a dangerous dog, the "AND" requires that the dog got

out of its enclosed area.   Escaping his enclosure was never an issue in this case.

In fact, Skip has never escaped his enclosure. He is bigger than the hole generated

from a missing picket, of this case. There was no evidence presented that Skip got

out of his enclosure and bite Mr. Valle. The only evident present was he bit

another dog that put his head near or inside a picket in a fence. How is Skip a
                                          17
                                   No. 03-15-00438-CV




dangerous dog based on the definition of CHAPTER 822 OF THE TEXAS

HEALTH AND SAFETY CODE RELATION. Skip has never escaped enclosure.

This was never a case of Skip getting out of his enclosure, however, by allowing

other evidence outside the issue before this court, this court ruled on the definition

above. Before this code applies to Skip, each element of the code must be met.

This court cannot hold that the 'and' does not mean in the code while the remedy

for a dangerous dog is a strong regulation of the element that does not have to be

met. Appellant do not have a criminal record of any sort and have a dangerous dog

place me under the jurisdiction of the city's Animal Service. This is a dangerous

risk to my well-being to own a dangerous dog and before this occur all element of

the code must be met. My justification for this appeal is from the plain text of the

statute stated below:




§ 822.0421. Determination That Dog Is Dangerous


(b) An owner, not later than the 15th day after the date the owner is notified that a

dog owned by the owner is a dangerous dog, may appeal the determination of the

animal control authority to a justice, county, or municipal court of competent

jurisdiction. An owner may appeal the decision of the justice, county, or municipal




                                          18
                                   No. 03-15-00438-CV



court in the same manner as appeal for other cases from the justice, county, or

municipal court.


      This was my strongest evidence against the other side that their new claim

was made up (a fairy tale). Against all of my objections and my Motion in limine,

the Administrative office let the hearing be dominated by the dismissed claim. It is

my position that this was an error of the Administrative hearing and only way to

correct this error is another hearing barring the dismissed evidence and testimony.

This is the only true way that Appellant can get a fair trial in this case. This is an

appeal of a final order from an Administrated hearing in Austin, Texas. Therefore

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) and Lehmann v. Har-Con Corp., 39
S.W.3d 191,195 (Tex. 2001) are not applicable to this case. In fact, this statute

and ruling both backs the appeal step Appellant am currently undergoing. The

Administrative office issued a final order on a hearing on the merits. The

Administrated hearing disposed of all parties and all claims pending in the case

which made the order final. By disposing of all of the issues before it; it made the

order appealable under Lehmann, 39 S.W.3d at 200. The Administrative hearing

order was appealed to the Municipal court which affirmed the previous order. This

case was then appealed to the Travis County which refused to hear the case. Next

this case is before you, Court of Appeals, Third District of Texas.


                                           19
                                   No. 03-15-00438-CV




      On March 19, 2014, an Administrated hearing was held by hearing Officer

Brad Norton of Austin/Travis County. The hearing was whether my dog Skip was

a dangerous dog under Chapter 822 of the Texas Health and Safety. This code was

no intended to be used as a consolation if one loses his case for a viscous dog case

under City of Austin Code 3-4-7. The complainant only disclose this allege bite

after his vicious dog case was closed on an incident inside my fence between my

dog and my neighbor's dog. Against my objections, the hearing office allowed all

of the irrelevant evident and testimony to be presented from the close vicious dog

from the wife who was not present at the allege incident. There was no evidence

presented of the allege bite and the husband only spoke about three sentences

describing the allege attack from the past.    About 95% of the hearing was on

closed vicious dog case matter, not on the matter before the officer of whether my

dog bit someone. The weight of this evident and testimony had an adverse effect

on the ruling on the officer and the only was to have a fair hearing is to have

another hearing whether only evident presented is whether my dog bite the

complaint.


The hearing before the city judge did not allowed this irrelevant evident and

testimony which is proof this should not have be present at the hearing. The

municipal court affirmed the ruling of the hearing officer. This ruling


                                          20
                                    No. 03-15-00438-CV




     Argument 8: Travis County has jurisdiction to hear this Motion for New


         Travis County Court #8 ruled on the case the case without hearing appellant

present. Appellant was not given proper notice of the hearing. The relief sought is

another Administrative hearing only on evidence of an allege bite only. My motion

of Limine was ignored. The prejudious effect of irrelevant evidence on the ruling

on the hearing officer.


         Appellant is appealing the denial of a Motion For New Trial on June 16,

2015 of the Administrative hearing officer of the Austin Travis County Animal

services Department on March 28, 2014. This appeal is taken to moves this Judge

to grant a new trial for the reason that the verdict is contrary to the law and

evidence. Plaintiff was not heard on his appeal and he asks this Court to grant this

motion so both parties can be heard. There was no emergency to justify an Ex

parte hearing without the Plaintiff present. The Plaintiff has three points for a new

trial.




1.       Under the Fifth Amendment, "No person shall.... be deprived of life, liberty,

or property, without due process of the law." On June 12, 2015, a hearing was

held on a Joint Motion To Dismiss For Want of Jurisdiction and For Failure To

Comply with Rules of appellate Procedure and/or Motion To Strike Jury Setting.

                                           21
                                    No. 03-15-00438-CV




The plaintiff did not get proper notice of this hearing. Plaintiff filed this trial 3

months and this hearing on this joint motion was placed in plaintiff mailbox a day

before the hearing (USPS verification).     Plaintiff did not get the notice until

Friday, June 12,2015, which is after the hearing was conducted.



2.    The Joint Motion states that Plaintiff is not entitle to an appeal because the

judgment against him is not criminal. The plain stating of citing § 30.00014.

Appeal (a) A defendant has the right of appeal from a judgment or conviction in a

municipal court of record. Plaintiff has the right to appeal the Municipal Court

judgment.



3.    The Joint Motion states that this court does not have jurisdiction to hear this

case. The plain stating of the code a dog owner may file an appeal of a municipal

animal control authority's dangerous-dog determination with any municipal court,

justice court, or county court —all of which have jurisdiction under section

822.042(c).



                                       PRAYER


       For the reasons set out above, the Appellant Vincent Wrencher respectfully

requests that the third Court of appeals find that the Administrated Hearing erred in
                                 No. 03-15-00438-CV



allowing inadmissible evidence and/or City of Austin Municipal court and Travis

County Court at Law No. 8 erred in not sending the case back to the administrative

hearing. Appellant asked this court to remand the case back to the Administrated

Hearing with instruction prohibiting inadmissible evidence of the Ms. Valle's

testimony and evidence related to the denied vicious dog claim.



Respectfully submitted,




Vincent Wrencher, Pro se




            CERTIFICATE OF SERVICE AND WORD COUNT


 I CERTIFY THAT ON November 20,2015, that the Appellant's Brief contains

4181 words. I CERTIFY THAT ON November 20, 2015, a true and correct copy

   of Appellant's Brief was served on the Appellee counsel via first class mail.




Vincent Wrencher, Pro se
1117Briargate                                         —j-     f ,    /]        )
Austin,TX78753                                        ^h^y? c\ &((eSj,^
512-773-2777
vwrencher@yahoo.com

                                        23
//   O-ly «f 4US In £*-H*
     C:J-y of- /}st-Li 0'~$   CbLsj/u


l
     7>^^'; 6>»<> /{ ^JoJ
            ^-r   / ^        3"^ flrfn-c*          &L
                                                        )
 F
                         AUSTINH^RAVIS COUNTY ANIMAL SERVICES DEPARTMENT
                                          7201 Levander Loop
                                            Austin, Texas 78702


City of Austin                                                                       County of Travis

February 28, 2014
                                                            Certified* 70083230000062511941


 Vincent Wrencher
 1117 Briargate Drive
 Austin, TX 78753

 Dear Mr. Wrencher,

 The purpose of this letter is to inform you that a dangerous dog hearing has been set for March
 19th at 12:00 at the City ofAustin Municipal Court, South Customer Service Center, 5700
 Manchaca Road, Austin Texas, 78745. A signed affidavit has been presented to the Animal
 Control authority that your dog described as "Skip" Black, pit bull mix while running at large in
 the 1117 Briargate did commit an unprovoked attack on a person causing bodily injury.

 A determination will be made whether your dog should be declared dangerous and the following
 requirements must be met under, CHAPTER 822 OF THE TEXAS HEALTH AND SAFETY
 CODE RELATION TO DANGEROUS DOGS:


 REQUIREMENTS FOR DANGEROUS DOG:
    (A) Not later than the 30th day after a person learns that the person is the owner of a
         dangerous dog, the person shall:

    «>   Register the dog annually as a Dangerous Dog with the local Animal Control Authority
         and pay a registration fee of $50.00.
    °    Restrain the dog at all times on a leash in the immediate control of a person or in secure
         enclosure.
    •    Obtain liability insurance coverage or show financial responsibility in an amount of at
         least SI00,000 to cover damages resulting from an attack by the dangerous dog causing
         bodily injury to a person.
    •    Submit proof of the dog's current rabies vaccination.
    •    Attach the issued dangerous dog tag to the dogs' collar or harness and insure that the tag
         is worn at all times.
    •    Inform the local Animal Control Authority if the dangerous dog is sold or moved to a
         new address within 14 days of the sale or move of the dog. The new owner of the
         dangerous dog can register the dog by presenting the prior registration and remitting a
         $25.00 fee to the Animal Control Authority.
    •    Inform the Animal Control Authority office of any attacks on people by the dangerous
         dog.
Failure on your part to attend this hearing could result in a determination of your dog(s)
being declared dangerous. Your testimony regarding the incident could be beneficial to the
Health Authority when making his determination.

Should you have any questions concerning this notice, please contact Animal Protection Supervisor
April Moore, Animal Protection Supervisor Mark Sloat Senior Officer Dave Ackerman, or Senior
Officer Philip Goen of the Austin-Travis County Animal Services office at 311.                All
communications regarding this notice should be referenced by the following dangerous dog CASE
#DD14-001064.


Respectfully,



David Ackerman, Senior Animal Protection Officer
Animal Services Unit-City/County Dangerous Investigator
Austin/Travis County Animal Services Office
O: 512-978-0510, F: 512-978-0617
David.Ackerman @ austintexas. go v


If you will need an interpreter at the hearing, please call Animal Control at 974-5000 at least a
week before the hearing so that an interpreter can be scheduled to attend the hearing.

Si usted va a necesitar una interprete para su audiencia, favor de llamar por telefono al Control
de Animales al numero 974-5000 por lo menos una semana antes de su audiencia, de manera que
podamos tener una interprete disponible para usted durante su audiencia.
                 City of Austin
                  Animal Services Office, Austin Animal Center
                  7201 Levander Loop, Austin, TX 78702

                                        Vicious Dog Information Sheet

   A determination that a dog is a vicious dog may be found upon the filing of appropriate affidavits
   with the City Health Authority by affected or interested persons and the attending physician or
   veterinarian, where appropriate, attesting to the occurrence of the following acts:


§ 3-4-7 Vicious Dog

         A. An owner or handler shall take reasonable measures to protect the public from accidental
              contact with a dog that, by nature or by training, is dangerous to people or other animals.

         B. An owner or handler may not keep or permit a dog to be in the city if the dog has:

          1) On at least three separate occasions bitten or scratched a person in the city;

          2) On at least one occasion bitten or scratched a person to an extent that the attending
             physician has presented an affidavit to the health authority stating that the person's life
             may have been endangered by the dog; or

          3) On at least one occasion:

                   a) Killed another dog, cat, or other domestic pet, fowl, or livestock; or

                   b) seriously injured another animal to an extent that an attending veterinarian has
                      presented an affidavit to the health authority stating that the injured animal's life
                      was seriously endangered or taken by the dog, or that the dog caused a significant
                      permanent impairment of the injured animal's basic bodily functions or mobility;
                      provided, however, that when the incident occurred, the injured animal was not in
                      violation of a provision of this title relating to the confinement or physical control
                      of animals in the City.

Source: 1992 Code Section 3-3-1, and 3-3-5; Ord. 031009-9; Ord. 031211-11.


§ 3-7-3 Interference With Enforcement Prohibited

         A person may not interfere with, hinder, or molest a city employee in the performance of the
         employee's duties under this title.




                           For more information, contact the Vicious Dog Investigators:
                          Dave Ackerman - 512-978-0510 or Philip Goen - 512-978-0518




                          The City ofAustinis committed to compliance with the Americans with DisabilitiesAct.
                         Reasonable modifications and equal access to communications willbeprovided upon request.


                                                             Al
             City of Austin                                           ^hOO\0^
             Animal Services Office, Austin Animal Center
             7201 Levander Loop, Austin, IX 78702


                                            DANGEROUS DOG INFORMATION SHEET

CHAPTER 822 OF THE TEXAS HEALTH AND SAFETY CODE RELATION TO DANGEROUS DOGS WAS
RECENTLY AMENDED BY THE TEXAS LEGISLATURE BY HOUSE BILL 2065. THE STATUE WAS
AMENDED TO ADD SUBCHAPTER (D) WHICH REQUIRES, AMONG OTHER THINGS, THAT LOCAL
ANIMAL CONTROL AUTHORITIES ANNUALLY REGISTER DANGEROUS DOGS FOR EVENTS THAT
OCCUR AFTER SEPTEMBER 1, 1991.

(1) "ANIMAL CONTROL AUTHORITY" MEANS A MUNICIPAL OR COUNTY RABIES CONTROL OFFICER
  WITH AUTHORITY OVER THE AREA WHERE THE DOG IS KEPT.

(2) "DANGEROUS DOG" MEANS A DOG THAT:

   (A) Makes an unprovoked attack on a person that causes bodily injury, and occurs in a place other than an
       enclosure in which the dog was being kept and that was reasonably certain to prevent the dog from
      leaving the enclosure on its' own: or
   (B) Commits unprovoked acts in a place other than an enclosure which the dog was being kept and that
       reasonably certain to prevent the dogs from leaving the enclosure on its' own and those acts cause a
       person to reasonably believe that the dog will attack and cause bodily injury to a person.

(3) REQUIREMENTS FOR DANGEROUS DOG:

  (A) Not laterthan the 30th day after a person learns that the person is the owner of a dangerous dog, the
      person shall:

      (1) Register the dog annually as a Dangerous Dog with the local Animal Control Authority and pay a
          registration fee of $50.00.
      (2) Restrain the dog at all times on a leash in the immediate control of a person or in secure enclosure.
      (3) Obtain liability insurance coverage or show financial responsibility in an amount of at least $100,000
          to cover damages resulting from an attack by the dangerous dog causing bodily injury to a person.
      (4) Submit proof of the dog's current rabies vaccination.
      (5) Attach the issued dangerous dog tag to the dog's collar or harness and insure that the tag is worn
         at all times.
      (6) Inform the local Animal Control Authority if the dangerous dog is sold or moved to a new address
          within 14 days of the sale or move of the dog. The new owner of the dangerous dog can register the
          dog by presenting the prior registration and remitting a $25.00 fee to the Animal Control Authority.
      (7) Inform the Animal Control Authority office of any attacks on people by the dangerous dog.

  (B) The owner of a dangerous dog who does not comply with subsection (A) shall deliver the dog to the
      Animal Control Authority not laterthan the 30th day after the owner learns that the dog is a dangerous
      dog.

(4) DETERMINATION THAT A DOG IS DANGEROUS:

  (A) If a person reports an incident described by section 822.041(2), the Animal Control Authority may
      investigate the incident if, after receiving the sworn statements of any witness, the Animal Control
      Authority determines the dog is a dangerous dog, it shall notify the owner of the fact.

                          The City ofAustinis committed tocompliance with the Americans with Disabilities Act.
                         Reasonable modifications and equal access to communications willbeprovided upon request.
            City of Austin
            Animal Services Office, Austin Animal Center
            7201 Levander Loop, Austin, TX 78702

   (B) An owner, no later than the 15th day after the owner is notified thata Dog owned by the owner is a
      dangerous dog, may appeal the determination of the Animal Control Authority to a justice, county, or
      municipal court.

(5) ATTACK BY A DANGEROUS DOG:

   (A) Aperson commits an offense if the person is the owner of a dangerous dog and the dog makes an
       unprovoked attack on another person outside the dog's enclosure and causes bodily injury to the other
      person.
   (B) An offense underthissection is a Class C misdemeanor, unless the attack causes serious bodily injury
      or death, in which event the offense is a Class, A misdemeanor.
  (C) If a person is found guilty of an offense underthis section, the court may order the dangerous dog
      destroyed by a person listed in section 822.004.
  (D) In addition to the criminal prosecution, a person who commits an offense under this section is liable for
      a civil penalty not to exceed $10,000.

(6) A SECURE ENCLOSURE FOR A DANGEROUS DOG IS ONE THAT:

  (A) Is a fence area or a structure that is:
      (1) Locked
      (2) Capable of preventing the entry of the general public including Children.
      (3) Capable of preventing the escape or release of a dog.
      (4) Clearly marked as containing a dangerous dog.
      (5) Has been inspected and approved by representatives of the local Animal Control Authority.

DEFINITIONS:

  (A) UNPROVOKED ATTACK: An attempt bya dog to inflict bodily injury on a person in a situation which
      the dog was not hit, kicked, or struck by the person with an objector a part of the person's body nor
      was any part of the dog's body pulled, pinched, or squeezed by the person, norwas the dog taunted or
      teased by the person. Consideration will be given to whether the person was in the dog's territory on
      the property of the dog's owner at the time ofthe attack (e.g. When the dog is confined to the owner's
      property by rope or chain, or when a dog is defending its young on the property of its owner). If at the
      time of the unprovoked attack the person was in the dogs territory and the dog was confined then any
      attack will not be deemed an unprovoked attack.
  (B) BODILY INJURY: physical pain, illness or any impairment of physical condition.

           FOR MORE INFORMATION CONTACT THE DANGEROUS DOG INVESTIGATOR
           David Ackerman @ 512-978-0510 or Philip Goen @ 512-978-0518.




                                         Mailing Address: P. O. Box 1088 Austin, TX 78767


                         The City ofAustin is committed to compliance with the Americans with DisabilitiesAct.
                         Reasonable modifications and equal access to communications will beprovided upon request.


                                                      45
                        AUSTIN/TRAVIS COUNTY HEALTH
                      AND HUMAN SERVICES DEPARTMENT
                          Austin/Travis County Animal Services
                                 7201 Levander Loop
                                   Austin, TX 78702


        AUSTIN / TRAVIS COUNTY ANIMAL SERVICES Case: #14-001064

                         Re: a dog owned by Vincent Wrencher




                                       ORDER




                                   JURISDICTION


This dangerous dog determination hearing is adjudicated under Texas Health and Safety
Code Chapter 822 by the delegated power of the Local Health Authority. After proper
notice, a hearing was convened on March 19, 2014 at 12 p.m. at the City of Austin
Municipal Court, South Customer Service Center.

                                PERSONS PRESENT


Animal Control Officer Dave Ackerman                      Christopher Valle
Vincent Wrencher                                          Natalie Cervantes-Valle


                                        ISSUE


Did the owner's dog, on or about September 15, 2013. commit acts constituting those of a
dangerous dog?




                                        I?
                                 LEGAL AUTHORITY


STATE OF TEXAS HEALTH & SAFETY CODE
CHAPTER 822. REGULATION OF ANIMALS
SUBCHAPTER D. DANGEROUS DOGS
§ 822.041. DEFINITIONS.

In this subchapter:

(1)    "Animal control authority" means a municipal or county animal control office
with authority over the area where the dog is kept or a county sheriff in an area with no
animal control office.

(2) "Dangerous dog" means a dog that:

       (A) makes an unprovoked attack on a person that causes bodily injury and
       occurs in a place other than anenclosure inwhich the dog was being kept and that
       was reasonably certain to prevent the dog from leaving the enclosure on its own;
       or



       (B)    commits unprovoked acts in a place other than an enclosure in which the
       dog was being kept and that was reasonably certain to prevent the dog from
       leaving the enclosure on its own and those acts cause a person to reasonably
       believe that the dog will attack and cause bodily injury to that person.

(3)    "Dog" means a domesticated animal thatis a member of the canine family.

(4) "Secure enclosure" meansa fenced areaor structure that is:

       (A)     locked;
       (B)     capable ofpreventing the entry ofthe general public, including children;
       (C)     capable of preventing the escape or release of a dog;
       (D)     clearly marked as containing a dangerous dog; and
       (E)     in conformance with the requirements for enclosures established by the
       local animal control authority.

(5)    "Owner" means a person who owns or hascustody or control of the dog.

§ 822.0421. DETERMINATION THATDOGIS DANGEROUS

       (a)     If a person reports an incident described by Section 822.041(2), theanimal
       control authority may investigate the incident. If, after receiving the sworn
       statements of any witnesses, the animal control authority determines the dog is a
       dangerous dog, it shall notify the owner of that fact.




                                             9
        (b)     An owner, not later than the 15th day after the date the owner is notified
        that a dog owned by the owner is a dangerous dog, may appeal the determination
        of the animal control authority to a justice, county, or municipal court of
        competent jurisdiction. An owner may appeal the decision of the justice, county,
        or municipal court in the same manner as appeal for other cases from thejustice,
        county, or municipal court-

Sec. 822.042. REQUIREMENTS FOR OWNER OF DANGEROUS DOG.

(a) Not later than the 30th day after a person learns that the person is the owner of a
dangerous dog, the person shall:

        (1) register the dangerous dog with the animal control authority for the area in
        which the dog is kept;

        (2) restrain the dangerous dog at all times on a leashin the immediate control of a
        person or in a secure enclosure;

        (3) obtain liability insurance coverage or show financial responsibility in an
        amount of at least $100,000 to cover damages resulting from an attack by the
        dangerous dog causing bodily injury to a person and provideproof of the required
        liability insurance coverage or financial responsibility to the animal control
        authority for the area in which the dog is kept; and

        (4) comply with an applicable municipal or county regulation, requirement, or
        restriction on dangerous dogs.

(b) The owner of a dangerous dog who does not comply with Subsection (a) shall deliver
the dog to the animal control authority not later than the 30th day after the owner learns
that the dog is a dangerous dog.

(c) If, on application of any person, a justice court, county court, or municipal court
finds, after notice and hearing as provided by Section 822.0423, that the owner of a
dangerous dog has failed to comply with Subsection (a) or (b), the court shall order the
animal control authority to seize the dog and shall issue a warrant authorizingthe seizure.
The authority shall seize the dog or order its seizure and shall provide for the
impoundment of the dog in secure and humane conditions.

(d) The owner shall pay any cost or fee assessed by the municipality or county related to
the seizure, acceptance, impoundment, or destruction of the dog. The governing body of
the municipality or county may prescribe the amount of the fees.

(e) The court shall order the animal control authority to humanely destroy the dog if the
owner has not complied with Subsection (a) before the 11th day after the date on which
the dog is seized or delivered to the authority. The court shall order the authority to return
the dog to the owner if the owner complies with Subsection (a) before the 11th day after
the date on which the dog is seized or delivered to the authority.

(f) The court may order the humane destruction of a dog if the owner of the dog has not
been located before the 15th day after the seizure and impoundment ofthe dog.

(g) For purposes of this section, a person learns that the person is the owner of a
dangerous dog when:

       (1) the owner knows of an attack described in Section 822.041(2)(A) or (B);

       (2) the owner receives notice that a justice court, county court, or municipal court
       has found that the dog is a dangerous dog under Section 822.0423; or

       (3) the owner is informed by the animal control authority that the dog is a
       dangerous dog under Section 822.0421.


                                  FINDINGS OF FACT

At the hearing, Mr. Valle stated that, on or about September 15, 2013, he was riding his
bicycle along Briargate Drive when he came near a couple of boys who were each
walking a dog on a leash. As he approached, one of the dogs, later identified as Skip, a
black and white boxer owned by Vincent Wrencher, pulled on the leash with sufficient
force to pull the leash out of the hand of the boy who had been holding it. The dog Skip
came at Mr. Valle in an aggressive manner. Mr. Valle says he dismounted the bike and
tried to hold the bike between himself and the dog. The dog continued barking and
snapping at Mr. Valle, and soon managed to bite Mr. Valle on the upper leg, causing an
abrasion.


After the boy had regained control of Skip, Mr. Valle says he questioned the boy where
he lived, but the boy was evasive and bom boys walked away with the dogs. Mr. Valle
said he watched where the boys went, and when they went into a house down the street
(Mr. Wrencher's house, as it turned out), Mr. Valle went to the door of the house and
knocked. He said a woman answered, and Mr. Valle asked if her the dog was current on
its rabies shots. The woman went inside and returned with Skip's tags indicating he was
current on the rabies vaccination. Satisfied, Mr. Valle let the matter go.

Later, in mid-January 2014, Mr. Valle was walking his dog along the sidewalk by Mr.
Wrencher's fence, which closely abuts the sidewalk. Skip was behind the fence, but had
pushed out a picket of the fence and he bit Mr. Valle's dog as they passed near the gap in
the fence. Confronted with this second instance of aggressive behavior by Skip, Mr.
Valle and his wife decided to seek a determination based on the September 2013 biting
incident.




                                              $
Mr. Wrencher said that Skip is a strong, athletic dog. He says Skip has knocked pickets
off the fence about ten times. He said he has replaced several pickets, and he plans to
install by this summer a second row ofpickets onthe inside ofthe fence to make it harder
for Skip to bust outpickets from the fence. He said Skip also tries to digunder the fence,
and Mr. Wrencher says he has put down rocks at certain areas of the fence to discourage
digging. Mr. Wrencher says that Skip has been well-trained, and gets along with all the
pets and people in his household.

After the hearing, Mr. Wrencher submitted some information on legal issues. He cites
Section 822.006 of the Texas Health and Safety Code, which provides it is a defense to
prosecution under Section 822.005(a) that, at the time of the conduct charged, the
person's dog was on a leash and the person, if not in control of the dog, the person was
making immediate and reasonable attempts to regain control of the dog. It appears that
Mr. Wrencher seeks to argue that, in the incident in which Skip bit Mr. Valle in
September 2013, his son tried to regain control of Skip after Skip pulled the leash out of
his hand. However, Section 822.006 refers to a different sort of matter than that at issue
in this hearing. It refers to criminal prosecution of a person whose dog attacks someone
and causes seriousbodily injury. This hearing is not a criminal prosecution and does not
involve an allegation of serious bodily injury, but is instead an administrative fact
determination conducted under Section 822.0421 of the Health and Safety Code.

Mr. Wrencher also says the matter is barred by laches. In other words, he says that the
hearing has taken place so long after the incident in question that it is nowtoo difficult to
assess the facts of the matter. But the information presented at the hearing indicates that
the incident involving Skip attacking Mr. Valle occurred in mid-September 2013, little
over half a year before the hearing. There is no statute of limitation on dangerous dog
determinations under Section 822.0421 of the Health and Safety Code, but the limitation
period for a civil personal injury case ~ perhaps the most analogous limitation period
under the facts at issue here - is two years (see Section 16.003 of the Civil Practice and
Remedies Code). And the shortest limitation period provided in the Civil Practice and
Remedies Code is one year (see Section 16.002). Since the incident to be considered in
the hearing fits within even the shortest limitation period provided by Texas law, laches
cannot not bar consideration of the matter here.

                               CONCLUSIONS OF LAW

The information presented at the hearing provided sufficient proof that, on or about
September 15, 2013, Skip, a black and white boxer type dog owned by Vincent
Wrencher, made an unprovoked attack on a person that caused bodily injury, and at the
least, committed unprovoked acts thatwould cause a person to reasonably believe thatthe
dog will attack and cause bodily injury to that person. The attack occurred in a place
other than an enclosure in which the dog was being kept.

Based on these findings and the applicable state law, it is determined that Skip is a
dangerous dog as definedby Section 822.041(2)(A), TexasHealth & Safety Code.
The owner, not later than the 15th day after the date the owner is notified that a dog
owned by the owner is a dangerous dog, may appeal the determination of the animal
control authority to the City of Austin Municipal Court located at 700 East Seventh Street
in downtown Austin.


If the owner does not appeal, the owner of the dog must comply with the requirements of
Section 822.042 (a) of the Texas Health & Safety Code within 30 days after the owner
learns of this determination, or else the owner must surrender the dog to the animal
control authority as provided by Section 822.042 (b).

Entered March 28, 2014.


                                     Brad Norton
                                     Hearing Officer
                                           CAUSE NO. 20140403


 IN RE:                                               §      IN THE MUNICIPAL COURT


(SQWNMblfc                                            §
                                                      §      AUSTIN, TEXAS
 ftUi 5m
      O -W^f 1"1 FIRMING DETERMINATION OF DANGEROUS DOG

        On this, the 9th day of May, 2014, came to be heard the appeal by Vincent Wrencher, the
owner of the dog known as "Skip", a black and white boxer, who was determined to be a dangerous
dog as a result of an administrative hearing held on March 28, 2014. As authorized by Section
822.0421(b), Texas Health and Safety Code, an owner may appeal to the municipal court the hearing
officer's determination that a dog is dangerous, as defined by Section 822.041 of the Texas Health and
Safety Code.

      The City of Austin, appeared by and through its counsel, Nicholas Ball. The animal's owner,
Vincent Wrencher, Q appeared in person • appeared by and through counsel D failed to appear.

        Having conducted an administrative hearing on the matter, and after hearing the evidence and
the arguments of both parties, the Court finds that the animal known as "Skip", a black and white
boxer, is a dangerous dog, as defined by Section 822.041 of the Texas Health and Safety Code, having
found that the dog made an unprovoked attack outside an enclosure on or about September 15, 2013.
The Court further finds that there was substantial evidence to support the hearing officer's
determination that the dog is dangerous.

        IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the determination of the
hearing officer is affirmed. IT IS FURTHER ORDERED that the owner of the animal known as
"Skip", a black and white boxer, having been determined to be a dangerous dog under Section
822.0421 of the Texas Health and Safety Code, must comply with the Requirements for Owners of
Dangerous Dogs, as defined in Section 822.042 of the Texas Health and Safety Code, including 1)
registering the dangerous dog with the animal control authority, 2) restraining the dangerous dog at all
times on a leash in the immediate control of a person or in a secure enclosure, and 3) obtaining liability
insurance coverage or showing financial responsibility in an amount of at least $100,000 to cover
damages resulting from an attack by the dangerous dog. Failure to comply with said requirements may
result in seizure and destruction of the animal(s), as authorized by Section 822.042(e) of the Texas
Health and Safety Code.          ...•»«"•I /.   ,  MOTION FOR CONTINUANCE / DISMISSAL / NEW TRIAL
\/inc««r Ias/**k~<>scause number zo malOs
         us
 THE STATE OF TEXAS                                        §                        IN THE MUNICIPAL COURT
                                                           §                        CITY OF AUSTIN
     f
                                                           §

 COURT DATE: ^ 5 /             request a continuance in the above cause for the
          reasons stated in III below


                                                     II. MOTION TO DISMISS

          I, (print name)                                            have filed the complaint in the above cause on
          (violation date)                          20    and for the reasons stated in number IV. below, I request the
          State and the Court to dismiss this cause.


                                                   Ml. MOTION FOR NEW TRIAL

          I, (print name)                                  file this Motion for New Trial in the above cause for the reasons
          stated in IV. below.



                                         IV. REASONS FOR MOTION I. II. or III

(be specific) ScAoo/ ^7^< -/^^                  2.
         P/ss/~ /Ca^u-fi'^S              Co~>s                                                                  LLx / <




I understand that I am responsible for confirming whether the Motion was granted or denied. I can obtain this
information by calling (512) 974-4800 or by visiting the Court's website at: www.ci.austin.tx.us/public. If the
motion is denied and the defendant fails to appear at the scheduled date and time; if applicable, a warrant for
the defendant's arrest will be issued. If the motion for a new trial was filed and the motion is denied, the
defendant is responsible for adhering to the ruling made by the judge. Failure to adhere to the judge's order will
result in a warrant of arrest.

Signature of (circle one): Defendant/Attorney/Complainant/Prosecutor
                                                                                                         ^
Please print:        III/ /V,W                              2o Wo^u}


                          'M h            f       #/*** I


                                                    a; c^7                ^       - /y
                         f„
                                   £/ ^ 3 t ,
                                                        ^-?        /;yy

                                                                                          ^V/
                                                                            ' / *, •7
                                                                          '     y




                                                              J>^ */'* 
Jo*
ClU&f     S**'ff-   A
                    *?4                                     CAUSE NO C-l-CR-14-100040




Vincent Wrencher, Sr.                   §                       IN THE COUNTY COURT #8
              Plaintiff,                §
                                        §
VS                                      §                       TRAVIS COUNTY

                                        §
                                        §
THE STATE OF TEXAS                      §                       AUSTIN, TEXAS
                Defendant               §



                            NOTICE OF APPEAL OF MOTION FOR NEW TRIAL




        Plaintiff Vincent Wrencher desires to appeal from the denial of a Motion For New Trial on June

16, 2015 of the administrative hearing officer of the AustinTravis County Animal services Department

on March 28, 2014. This appeal is taken to Third Court of Appeals at Austin, Texas.




                                                        Respectfully submitted,




                                                        Vincent Wrencher Sr., Pro se
                                                        1117 Briargate
                                                        Austin, Texas 78753
                                                        512-773-2777



                                   CERTICATE OF SERVICE

        On July 10,2015, a copy of Notice of Appeal of Motion For New Trial, was served, in compliance

with Texas Rules of appellate Procedure 9.5 and 25.2(e), on the following in the manner listed below


Ingrid Ellerbee and/or
AnnalynnCox                                       ^    ^        Via Regular Mail
Travis County Attorney's Office
PO Box 1748
Austin, Texas 78767

Lea Maureen Downey                    ViaRegular Mail
Assistant City Attorney for
The City of Austin, Texas
700 East 7th Street
Austin, Texas 78701




                              Vincent Wrencher Sr., Pro se
                              1117 Briargate
                              Austin, Texas 78753
                              512-773-2777
                                 Case No. C-l-CR-14-100040


                         IN THE COUNTY COURT AT LAW NO. 8


                                 TRAVIS COUNTY, TEXAS



                                  VINCENT WRENCHER,
                                           Appellant

                                                 v.



                                  THE STATE OF TEXAS,
                                           Appellee.




                                   NOTICE OF SETTING


       Notice is hereby given that the following matter in the above styled and
numbered cause is set for hearing as follows:

Matter Set:    Joint Motion To Dismiss For Want Of Jurisdiction And For Failure To
Comply With Rules Of Appellate Procedure And/Or Motion To Strike Jury Setting

Date/Time : Friday, June 12, 2015 at 9:30 a.m.

Location: County Court at Law No. 8, 509 West 11th, 5th floor, Austin, Travis County, Texas

Estimated time for the hearing: 1 hour

All parties/attorneys are expected to attend. The hearing has been confirmed through the office

of the Court Administrator.


Date: June 4, 2015


                                                      Respectfully Submitted,


                                                      Karen Kennard
                                                      City Attorney
                                                      State Bar No. 11280700



                                             *-J)
                                                       n.        n
                                                                  ^VvWV^
                                                           [aureen Downey
                                                   State Bar No. 24078437
                                                   Assistant City Attorney for
                                                   The City of Austin, Texas
                                                   700 East 7th Street
                                                   Austin, Texas 78701
                                                   512-974-4804 office
                                                   512-974-1244 fax




                                                   DAVID A. ESCAMILLA
                                                   County Attorney, Travis County
                                                   P.O.Box 1748
                                                   Austin, Texas 78767
                                                   Telephone: (512) 854-9513
                                                   Facsimi^(512) 854-4808
                                                                  ft   i)


                                                   Anna!
                                                   State Bar No. 24001317
                                                   Ingrid Ellerbee
                                                   State Bar No. 00787429




                               CERTIFICATE OF SERVICE


The undersigned hereby certifies that on June 4,2015, atrue and correct copy ofAppellee's 7Ty^-^   °
Motion to Dismiss for Want of Jurisdiction and for Failure to Comply with Rules of Appellate
Procedure and/or Motion to Strike Jury Setting has been mailed to Vincent Wrencher, 1117
Briargate, Austin, TX 78753. VxCv CerV^K r^oA , V^kx'tt Ocuupv ^^cM-iooc^^o^rv

                                                           Ellerbee
                                                   Assistant County Attorney




                                             *> r)^
                                     NO. C-l-CR-14-100040
  VINCENT WRENCHER                                                        IN COUNTY COURT
         Appellant

 VS.                                                                                    NUMBER 8


 THE STATE OF TEXAS,
         Appellee                                                  TRAVIS COUNTY, TEXAS



                                             ORDER


        On June 12, 2015, the Court considered the State's Joint Motion to Dismiss for

 Want of Jurisdiction and For Failure to Comply with Rules of Appellate Procedure

 and/or Motion to Strike Jury Setting.

        The Court, having considered the pleadings and arguments of the parties,finds

as follows:


        As authorized by Health &Safety Code §822.0421(b), Vincent Wrencher appealed

thedangerous dog determination, originally made by an administrative hearing officer of the

Austin/Travis County Animal Services Department after an evidentiary hearing, to the

Austin Municipal Court, a court of record.

       No further appeals are permitted in this matterbecause the Texas Legislature did not

authorize appeals from civil dangerous dog proceedings in municipal courts of record.

       Mr. Wrencher has neither been charged with, nor convicted of, a criminal offense and is

not a criminal defendant.


       Texas Government Code Section 30.00014 clearly contemplates only appeals from

criminal cases originating from Municipal Courts of record. See Tex. Gov't Code § 30.00014(a).

       Mr. Wrencher has failed to comply with the Texas Rules of^H^^t^^rpcHJS^.OTd
                                             (—> I            At ifil^^o'clockjS--.M-
                                             A                    "Dana DeBeauvoir ^
~~~~          ~~                             ^              county Clerk, Travis County, Texas-
       It is THEREFORE ORDERED that this matter is dismissed for want of


jurisdiction and for failure to comply with the Texas Rules of Appellate Procedure.

      The State's Motion to Strike the Jury Trial Setting of June 15,2015 is GRANTED.


SIGNED: June 12,2015.

                                        Carlos H. Barrera
                                        Presiding Judge
                                        County Court at Law No. 8
                                        Travis County, Texas




                                      E2-                   Eana DeBeauvoir
                                                     County Clerk,1 Trav'^ ^,„h T
                                                                    HdV'& county, Texas
                                     CAUSE NO C-l-CR-14-100040




Vincent Wrencher, Sr.                   §                       IN THE COUNTY COURT # 8
              Plaintiff,                §
                                        §
VS                                      §                       TRAVIS COUNTY

                                        §
                                        §
THE STATE OF TEXAS                      §                       AUSTIN, TEXAS
                                                                                       5            r~       en

                Defendant               §



                            NOTICE OF APPEAL OF MOTION FOR NEW TRIAL
                                        ;                                                  liOs.               3?         :'•
                                                                                           3 r- f-             -_£•
                                                                                           .       rn _        .      .


                                                                                               £      ^            CO
        Plaintiff Vincent Wrencher desires to appeal from the denial of a Motion For Newwial onJi/fie                      O

16, 2015 of the administrative hearing officer of the Austin Travis County Animal services Department

on March 28, 2014. This appeal is taken to Third Court of Appeals at Austin, Texas.




                                                        Respectfully submitted,

                                                       tf
                                                            O
                                                        Vincent Wrencher Sr., Pro se
                                                        1117 Briargate
                                                        Austin, Texas 78753
                                                        512-773-2777



                                   CERTICATE OF SERVICE

        On July 10, 2015, a copy of Notice of Appeal of Motion For New Trial, was served, in compliance

with Texas Rulesof appellate Procedure 9.5 and 25.2(e), on the following in the manner listed below


Ingrid Ellerbee and/or                                                                                       RECEIVED
Annalynn Cox                                                    Via Regular Mail
Travis County Attorney's Office                                                                              JUL 1 0 2015
PO Box 1748                                                                                               THIRD COURT 0F.APPEALS
                                                                                                         y    JEFFREY P. KYLE,
                                               F.1
FROM:



ill? tZr!^*
 •tusmmummmammmmammamm   ••••••••••••••••••••••••




                                                                                                              zlllll

                                                                                                 1/9   ~*


                                                    ux in i   ii   11 i.i n   i mi \ irnflBwii


                                                                                                  f-} A h)   *-s